Citation Nr: 1533580	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-38 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease, L5-S1 (lumbar spine disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Esq.


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran requested a hearing before a Decision Review Officer (DRO) in his November 2008 notice of disagreement; however, he withdrew this request in an April 2010 written statement and has not submitted another request for a DRO hearing since that time.  As such, the Board finds that there is no pending DRO hearing request.

In March 2014, the Board issued a decision on the matter, which was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a Joint Motion for Remand (Joint Motion).  The case has again returned to the Board so that it can implement the Joint Motion's directives. 

This appeal also includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  Additional documents have been added to the claims file accompanied by a waiver of RO review.

In a June 2015 statement, the Veteran raised a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) ("... if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a  TDIU is warranted as a result of that disability.") 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to a rating in excess of 20 percent for his service-connected degenerative disc disease of the lumbosacral spine.  The Veteran has also contended that a separate disability rating is warranted for a neurological disorder that is separate and distinct from his service connected degenerative disc disease.  Under the General Rating Formula, any objective neurologic abnormalities associated with disabilities of the spine are rated separately under an appropriate diagnostic code.  The Veteran's appeal of the evaluation assigned his back disability raises the issue of whether such a separate rating is warranted based on the evidence of record. 

In this regard, according to the March 2008 VA examination of the spine, the VA examiner reported that the Veteran had an MRI scan of the lumbar spine done on April 6, 2007.  The Joint Motion reflects that it is not clear what role, if any, the results of the April 2007 MRI testing played insofar as the Board determined that there is not a neurogenic component to the Veteran's disability and as to whether a separate disability rating is warranted based on the findings contained in the 2007 report.  Moreover, it is not clear from the findings contained in either the September 2010, October 2012, or more recent June 2015 VA examination reports whether the examiners reviewed the results of the 2007 MRI testing in forming their opinions.  

In the February 2015 Joint Motion, the parties agreed that the Board should obtain and consider the April 2007 MRI report in order determine its probative value and whether further development is needed in its consideration of whether a separate disability rating is warranted.  The Veteran submitted an private opinion dated in May 2015 wherein the physician, Dr. D. M., opined that it is at least as likely as not that the Veteran's present bilateral lower radicular symptoms are the result of his thoracolumbar spine disability.  However, the Dr. D. M. did not identify a specific neurological disorder and did not physically examine the Veteran.  In light of the above, the Board finds that the April 2007 MRI should be sought and associated with the claims file, and subsequently an addendum opinion should be obtained regarding whether the Veteran has any associated neurological disorder.

TDIU, when raised by a claimant or the record, is an element of an appeal for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has claimed that his service connected back disability renders him unemployable.  See March 2015 statement.  He last worked in January 2014.  Thus, he has raised the issue of TDIU.  The Veteran submitted a May 2015 private opinion indicating that the Veteran is precluded from all types of substantial gainful employment due to his service-connected thoracolumbar spine symptoms.  However, the June 2015 VA examiner found that the Veteran's thoracolumbar spine condition did not impact his ability to work. 

VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a). 

In this case, the Veteran's service connected disability is currently rated at 20 percent.  Therefore, he does not meet the schedular requirements for TDIU.

However, 38 C.F.R. § 4.16(b) also provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

The Board finds the claims file includes evidence supporting the Veteran's allegations that his service-connected disability renders him unemployable.  Based on the evidence suggesting the Veteran is otherwise unable to secure and follow substantially gainful occupation due to his service-connected disability, remand for referral of extraschedular TDIU is required.  Additionally, as resolution of the claim for a higher rating for degenerative disc disease is being developed could, potentially, result in eligibility for a schedular TDIU, the matters are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the April 2007 MRI and any updated VA treatment records.

2.  Then, refer the entire claims file to the June 2015 VA examiner for an opinion regarding whether there is neurogenic component to Veteran's disability and whether there is any current lower extremity neurologic symptomatology is associated with the service-connected low back disorder, to include consideration of the findings contained in an April 2007 MRI report.  If the June 2015 VA examiner is not available to provide an addendum opinion, make arrangements for the entire claims file to be reviewed by another examiner who should be asked to supply the opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination. 

3.  Refer the Veteran's claim for TDIU to the Director, Compensation and Pension Service, for consideration of a TDIU award under 38 C.F.R. § 4.16(b).  

4.  After completing the above, and any other development deemed necessary, readjudicate the claims on appeal, to include consideration of whether there is any additional symptomatology which warrants additional or separate ratings for the Veteran's service-connected spine disability.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




